Title: From John Adams to Thomas Jefferson, 25 June 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy June 25. 1813

Your favour of the 15th came to me Yesterday, and it is a pleasure to discover that We are only 9 days apart.
Be not Surprised or alarmed. Lindsays Memoirs will do no harm to you or me. You have right and reason to feel and to resent the breach of Confidence. I have had enough of the same kind of Treachery and Perfidy practiced upon me, to know how to Sympathize with you. I will agree with you, in unquallified censure of Such Abuses. They are the worst Species of Tyrany over private Judgment and free Enquiry. They Suppress the free communication of Soul to Soul.
There are critical moments, when Faction, whether in Church or State, will Stick at nothing. Confidence of Friendship the most Sacred, is but a cobweb tie. How few! Oh how few are the exceptions! I could name many Cases of the rule: but will mention but one. Do you remember Tenche Coxe?
You must have misunderstood me, when you understood that I “proposed to write” on the ‘Subject,” if you meant, to the Public. I have written enough and too much, I have  no thought, in this correspondence, but to Satisfy you and myself. If our Letters Should be Shewn to a friend or two, in confidence; and if that confidence Should be betrayed: your Letters will do you no dishonour. As to mine I care not a farthing. My Reputation has been So much the Sport of the public, for fifty years, and will be with Posterity, that I hold it, a bubble, a Gossamuer, that idles in the wanton Summers Air. Now for your Letter.
During the three Years, that I resided in England, I was Somewhat acquainted, with Lindsay, Disnay, Farmer, Price, Priestley, Kippis, Jebb, Vaughans, Bridgon, Brand Hollis &c &c &c. even Dr Towers was not personally unknown to me. A Belsham was once introduced to me, probably the Author of Lindsays Memoirs. I had much conversation with him. Whether he is a Brother of Belsham the Historian, I know not. Lindsay was a Singular Character, unless Jebb was his parrallel. Unitarianism and Biblical Criticism were the great Characteristicks of them all. All were learned, Scientific, and moral. Lindsay was an heroic Christian Philosopher. All, professed Friendship for America, and these were almost all, who pretended to any Such Thing.
I wish you could live a Year in Boston, hear their Divines; read their publications, especially the Repository. You would See how Spiritual Tyranny, and ecclesiastical Domination are beginning in our Country; at least Struggling for birth.
Now, for your political Letter.—No. I have not done, with Spiritual Pride, in high places and in low. I would trust these liberal Christians in London and in Boston, with Power, just as Soon, as I would, Calvin or Cardinal Lorrain; just as Soon as I would the Quakers of Pensylvania; just as Soon as I would Methodists or Moravians; just as Soon as I would Rochefoucault and Condorcet; just as Soon as I would the Œconomists of France; just as Soon as I would Bolingbroke and Voltaire, Hume and Gibbon; nay just as Soon, as I would Robespierre or Brissot. I can go no higher, unless I add The League and the Fronde in France, or Charles the first and Archbishop Laud in England and Ireland.
Let me Say, however, by the Way, that I fully believe, that Priestley is only guilty of an indiscretion, very pardonable, in this thing. Lindsay is perfectly innocent. Belsham has done the wrong. I cannot but contrast his Conduct, with that of Disney, who found among the Papers of Brand Hollis Letters from me and my Wife, which We had both forgotten. He wrote to Us and asked leave to publish them. Neither of Us recollected a Word of them for We had no Copies. We both left to his discretion to publish what he pleased and he has done it. I expected much more nonsense and extravagance in mine than appears, for I wrote to Hollis without reserve.
Checks and Ballances, Jefferson, however you and your Party may have ridiculed them, are our only Security, for the progress of Mind, as well as the Security of Body.—Every Species of these Christians would persecute Deists, as Soon as either Sect would persecute another, if it had unchecked and unballanced Power. Nay, the Deists would persecute Christians, and Atheists would persecute Deists, with as unrelenting Cruelty, as any Christians would persecute them or one another. Know thyself, human Nature!
I am not Sure, that I am yet ready to return to Politicks.
Upon the whole, I think this is enough for one Letter. Politicks shall be adjourned to a future day. not a very distant one, however.
John Adams